PER CURIAM:
Raheem Rahman appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying his motion under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rahman v. Stouffer, No. 1:11-cv-03497-WMN, 2013 WL 990396 (D.Md. Mar. 12, 2013; Apr. 22, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.